     Case 2:19-cv-00445-KWR-KRS Document 113 Filed 12/29/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CHRISTINE LUCERO as Next Friend
to DAN LUCERO

              Plaintiff,

v.                                                         No. 2:19-CV-00445 KWR/KRS

CITY OF CLOVIS POLICE DEPARTMENT,
BRENT AGUILAR, and DOUGLAS FORD

              Defendants.

     ORDER EXTENDING DEADLINE FOR DISCOVERY-RELATED MOTIONS

       THIS MATTER having come before the Court upon Defendants’ Unopposed Motion to

Extend Deadlines for Discovery-Related Motions and the Court having been advised:

       THE COURT FINDS that it has jurisdiction over the parities and the subject matter

involved herein and that the Motion is well taken and should be granted.

       WHEREFORE, it is Ordered, Adjudged, and Decreed that that Defendants’ Motion be

granted and deadlines for motions related to discovery is extended through January 22, 2021.

       IT IS FURTHER ORDERED that the deadline for Defendants to provide discovery

responses to Plaintiff’s supplemental discovery requests is extended through January 18, 2021.




                                            ___________________________________
                                            THE HONORABLE KEVIN R. SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE
     Case 2:19-cv-00445-KWR-KRS Document 113 Filed 12/29/20 Page 2 of 2




Submitted by:

LEWIS BRISBOIS BISGAARD & SMITH LLP

/s/ Gregory L. Biehler
Gregory L. Biehler
Erin L. Chavez
8801 Horizon Blvd. NE, Suite 300
Albuquerque, NM 87113
(505) 828-3600
Greg.Biehler@lewisbrisbois.com
Erin.Chavez@lewisbrisbois.com

Attorneys for Defendants




Approved by:

COYTE LAW, P.C.

Approved Electronically on 12/29/20
Alyssa D. Quijano
Matthew E. Coyte
3800 Osuna Road NE, Suite 2
Albuquerque, N.M. 87109
 (505) 244-3030
aquijano@coytelaw.com

Attorneys For Plaintiff
